This action is pending between respondent as vendor in a contract for the sale of real estate and appellant as his vendee. The facts are clearly stated in the majority opinion. Each party moved for judgment on the pleadings, and the cause was submitted to the court and determined upon these motions, no evidence having been taken. From the allegations in the pleadings, which, of course, were taken as true, the trial court found, as stated in the decree, no findings of fact having been separately *Page 304 
entered, that there existed, as appurtenant to the land described in the complaint,
". . . a perpetual water right for the use of a sufficient amount of water to beneficially irrigate said land and to the same extent as has heretofore been used thereon for irrigation purposes."
I am in accord with the holding of the majority that the judgment appealed from should be affirmed, but I desire to make clear my view that the judgment means no more than that, as between the parties to this action, the contract which is the subject matter thereof is good and should be enforced. The parties chose to submit the cause upon motions for judgment on the pleadings, which admitted all the allegations contained in the complaint and the answer thereto. No evidence was taken, the parties having, in effect, submitted to the court for determination a question of law to be decided upon an agreed statement of facts. This they were entitled to do, and their respective rights under the contract must be determined.
It is evident, however, that the real question as to the amount of water which appellant is entitled to receive, can only be heard and decided in some proceeding to which the Federal, and possibly the state, authorities are parties, and it is probable that other persons using water from the same source as that which serves the land in controversy must also be heard from. In my opinion, the judgment appealed from, and which we affirm, leaves the basic question of distribution of the water, a portion of which serves the land here in question, entirely open for determination in subsequent litigation, if any ever arise, and that no question is here determined save the very narrow issue of whether or not, upon the facts as pleaded and admitted by the parties to this litigation, the contract as between them is, as between themselves, good *Page 305 
and should be carried out. No questions of fact have been determined in this case by judicial finding.
This being my view of the situation presented by this litigation, I concur in the conclusion reached by the majority.